Citation Nr: 1000583	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-35 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Veteran appealed, and in September 
2008, the Board denied the claim.   

The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In June 2009, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's September 2008 decision.  
That same month, the Court issued an Order vacating the 
September 2008 Board decision.  

The Board first notes that the Joint Motion states that the 
Veteran has withdrawn his claims for service connection for 
posttraumatic stress disorder, and for a diarrhea condition.  

In addition, to the extent that the Joint Motion indicates 
that it was agreed that the Veteran's claim for service 
connection for an adjustment disorder be remanded to the RO 
for consideration of the possibility of secondary service 
connection, in a July 2009 rating decision, the RO granted 
service connection for an adjustment disorder.  Therefore, 
this aspect of the Joint Motion has been rendered moot.  

Finally, to the extent that the Joint Motion states that the 
TDIU claim is inextricably intertwined with the claim for 
service connection for an adjustment disorder, and that it 
should be remanded to the RO for consideration of the claim 
in association with the claim for an adjustment disorder, the 
RO's July 2009 rating decision shows that it analyzed the 
TDIU claim after taking into account its grant of service 
connection for an adjustment disorder.  However, the RO 
determined that the criteria for TDIU had not been met, and 
denied the claim.  The Veteran was notified of this decision 
by way of a cover letter, dated July 9, 2009.  Given the 
foregoing, the Joint Motion has been effectively and 
substantially complied with, and no further development is 
required.  See e.g., Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (holding that VA satisfied due process by 
readjudicating a claim and notifying claimant of such 
readjudication).  
FINDING OF FACT

The Veteran's service-connected disabilities are: diabetes 
mellitus, type 2, evaluated as 20 percent disabling, urinary 
tract infections with urinary frequency, evaluated as 20 
percent disabling, tinnitus, evaluated as 10 percent 
disabling, left lower extremity diabetic neuropathy, 
evaluated as 10 percent disabling; right lower extremity 
diabetic neuropathy, evaluated as 10 percent disabling; an 
adjustment disorder, evaluated as 10 percent disabling; 
bilateral hearing loss, evaluated as 10 percent disabling; 
erectile dysfunction, evaluated as noncompensable (0 percent 
disabling), and fatty infiltration of the liver, evaluated as 
noncompensable; his combined rating is 60 percent.   


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not 
met; referral for TDIU on an extraschedular basis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 
3.321(b)(1), 4.16(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU

The Veteran asserts that he is entitled to TDIU.  No specific 
arguments have been made.  

The Board first notes that in October 2006, the RO denied a 
claim for TDIU.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007).  

After additional VA medical evidence was received, the RO 
again denied the TDIU claim in April 2007.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 248 (2007), citing Norris v. 
West, 12 Vet. App. 413, 420-21 (1999) (finding that TDIU "is 
in essence a claim for an increased rating" and applying the 
informal claim provisions of 38 C.F.R. § 3.157 to TDIU 
claims).  That same month, a notice of disagreement was 
received that specifically disagreed with the RO's April 2007 
decision.  See 38 C.F.R. § 20.201 (2009).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are: diabetes 
mellitus, type 2, evaluated as 20 percent disabling, urinary 
tract infections with urinary frequency, evaluated as 20 
percent disabling, tinnitus, evaluated as 10 percent 
disabling, left lower extremity diabetic neuropathy, 
evaluated as 10 percent disabling; right lower extremity 
diabetic neuropathy, evaluated as 10 percent disabling; an 
adjustment disorder, evaluated as 10 percent disabling; 
bilateral hearing loss, evaluated as 10 percent disabling; 
erectile dysfunction, evaluated as noncompensable (0 percent 
disabling), and fatty infiltration of the liver, evaluated as 
noncompensable.  His combined rating is 60 percent.  

Given the foregoing, at no time has the Veteran met the 
minimum schedular requirements for TDIU, see 38 C.F.R. § 
4.16(a) (2009), and the only basis for the assignment of a 
TDIU is on an extraschedular basis.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service- connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75- 91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  

The Board finds that the schedular evaluations are not 
inadequate.  The Veteran is receiving ratings of between 0 
percent and 20 percent rating for his service-connected 
disabilities.  The Veteran's percentage ratings represent as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
C.F.R. § 4.1 (2009).  In addition, with the exception of 
tinnitus, the applicable diagnostic codes all provide for 
higher ratings.  

VA examination reports, dated in March 2007, indicate that 
the Veteran was employed full-time as a 
"bricklayer/contractor," with no time lost from work during 
the past 12 months, and show that his service-connected fatty 
liver disability, and his genitourinary symptoms, were found 
to have no effect upon his usual daily activities (UDA's), 
and no effect upon his usual occupation.  His diabetes 
mellitus was found to have "significant" effects upon 
occupational activities, further described as a "lack of 
stamina, other," with diabetes causing "none" to moderate 
effects on his UDA's.  

An August 2008 VA progress note shows that the Veteran 
reported, "He has been having fun this summer.  States he is 
just working, self-employed.  He works two to three hours per 
day, since he is unable to tolerate a full work day."    

An April 2009 VA peripheral nerve examination report notes 
that the Veteran had been unemployed since 2008 due to his 
back and knees.  The report characterizes his service-
connected peripheral neuropathy of the bilateral lower 
extremities as "mild," with no effects on UDA's.  

An April 2009 VA mental disorders examination essentially 
notes that the Veteran's psychiatric symptoms do not 
interfere with his activities of daily living, that the 
Veteran reported that he had not worked since 2008 due to his 
knees, that the Veteran did not contend that he was 
unemployable due to the effects of his mental disorder, and 
that there was not total occupational and social impairment 
due to mental disorder.  The report contains an Axis V 
diagnosis of a global assessment of functioning (GAF) score 
of 65, which indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV at 47 (American Psychiatric 
Association 1994).  

Overall, the VA progress notes indicate that the Veteran has 
a number of disorders for which service connection is not 
currently in effect, to include dyspnea, hypertension, 
incontinence, senile cataract, macular scares of the retina, 
PTSD, obesity, and arthritis.  

In summary, the Veteran has not required any recent 
hospitalizations for his service-connected disabilities, and 
the Board finds no evidence of an exceptional disability 
picture in this case.  The Veteran has stated that he is not 
working due to nonservice-connected symptoms, i.e., back and 
knee symptoms.  There is also no evidence which suggests 
that, even when considering his limitations and 
exacerbations, that some factor exists which takes his case 
outside the realm of the usual so as to render impracticable 
his schedular rating.  Given the foregoing, the Board finds 
no basis to refer this case for referral for consideration of 
an extraschedular rating.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2007, and May 2009.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).    

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


